 In the Matterof JOHN OSTER MFG. COMPANY,EMPLOYERandINTER-NATIONAL UNION OF OPERATING ENGINEERS, LOCAL UNION No. 309 &309 A, A. F. L., PETITIONERCaseNo. 13-RC-461.-Decided September27, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Allen P. Haas,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.The question concerning representation :The Employer and the Intervenor, United Automobile, Aircraftand Agricultural Implement Workers of America, (UAW-CIO),Local 627, had entered into a collective bargaining agreement onDecember 1, 1947, to be effective for 1 year, and from year to yearthereafter absent 60 days' notice of desire to terminate or modify.The petition herein was filed after the Intervenor notified the Em-ployer of its desire to modify the contract in several material respects,and negotiations as to these proposed modifications had begun.Thecontracting parties, having agreed that they would abide by theterms of the original contract until a new one was executed, contendthat their contract is therefore still in effect and constitutes a bar tothe instant proceeding.In view of the Intervenor's notice of desireto modify the contract and of the negotiations which ensued, how-ever, we find that the contract does not constitute a bar.'Accordingly,1Matter ofThomas Truck&Caster Company,72N. L. R. B. 847.86 N. L.R. B., No. 25.113 114DECISIONS OF NATIONALLABOR RELATIONS BOARDwe find that a question affecting commerce exists concerning the repre-sentation of employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit :The Petitioner seeks a unit consisting of all the stationary engineersand firemen at the Employer's Terminal plant in Racine, Wisconsin.The Intervenor contends that this unit is inappropriate, and that theonly appropriate unit is one consisting of all the production andmaintenance employees at the Employer's two plants in Racine, Wis-consin.The Intervenor has represented the employees at both plantsof the Employer since its certification pursuant to the results of aconsent election in July 1945.The employees sought by the Petitioner are the four firemen, whooperate,maintain, and repair the boiler which heats the Terminalplant.They also maintain the pipes of the heating system, burnrubbish, and keep the boiler room clean.The boiler room operateson a three-shift basis, one man in each shift, and one relief man.Onlyfiremen work in the boiler room, which is separated from the restof the plant by a firewall. The fireman working on the day shift re-lieves the elevator operators when necessary.The firemen workingon the swing and night shifts act as the sole elevator operators andanswer the door bell; they also make hourly rounds as watchmen,checking lights, faucets, windows, etc.Witnesses at the hearingestimated that firemen on the night and swing shifts spend from30 to 35 minutes of every hour in the boiler room and the rest of theirtime on their other duties.The fireman on the day shift spends mostof his time in the boiler room.2 The boiler room is shut down for31/2months during the summer. The boiler room employees utilizethis time to clean the boilers and flues, run the hot water heater,repair windows, and paint and fix frames.The employees sought by the Petitioner, together with two elevatoroperators and three sweepers, comprise the maintenance departmentat the Employer's Terminal building.3This department is super-vised by a chief engineer.The employees of the maintenance depart-ment are hourly rated, whereas the production employees work on apiece rate.The firemen, together with the elevator operators, are thelowest paid employees of the Employer.2Thedissenting opinion points out that inMatter of Broadway Department Stores, Inc.,82 N. L. R. B. 176, the Board held that a unit of boiler room and powerhouse employeeswould be found appropriate only if "the employees therein devote the major part of theirworking time to powerhouse duties."The petition in that case was dismissed becauseonly 2 of the 15 employees in the unit met this requirement. In the instant case, however,all the employees involved spend at least 50 percent or more of their time in the perform-ance of their boiler room duties.3It does not appear from the record that any firemen are employed at the Employer'sAnn and 16th Streets building. JOHN OSTER MFG. COMPANYAll the employees sought by the Petitioner are licensed by the cityof Racine,Wisconsin.Althoughit takes only approximately 3 weeksto train firemen to operate the type of boiler in use at the Employer'sTerminal plant, the city of Racine requires 2 years' experience beforeitwill issue a license.Because of this requirement,no transfers havebeen made to the boiler room.No boiler room employees have beentransferred to other jobs in the maintenance department or to theproduction department.The boiler room employees work on a 24-hour shift basis, while the other employees work on an 8-hourshift only.In view of the foregoing facts, we find,contrary to the contentionof the Intervenor,that the employees sought by the Petitioner con-stitute a homogeneous,identifiable group, traditionally found capableof bargaining as a separate unit.'However, we shall make no unitdetermination at this time pending the outcome of the election here-inafter directed.We shall direct an election by secret ballot among the firemen andstationary engineers at the Employer's Terminal building in Racine,Wisconsin,excluding supervisors and all other employees.If the em-ployees in this voting group select the Petitioner,they will be takento have indicated their desire to constitute a separate bargaining unit.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurpose of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible,but not later than30 days from the date of this Direction, under the direction and su-pervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations,among the employees in thevoting group described in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the date,of this Direction of Election, including employees who did not worldduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein,stated prior to the date of the election,and also excluding employeeson strike who are not entitled to reinstatement,to determine whetherthey desire to be represented,for purposes of collective bargaining,by International Union of Operating Engineers, Local Union No. 309& 309 Al A. F. L., or by United Automobile, Aircraft and Agricul-.'Matter of Jacobsen Manufacturing Company,82 N. L. R. B.1404 and cases cited therein, 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDtural Implement Workers of America,(UAW-CIO),Local 627, orby neither.CHAIRMAN IIERZOG and MEMBER GRAY,dissenting :We find no justification from the facts presented in this case forsevering the boiler room employees from the more comprehensive unitpresently established.Although we feel ourselves bound by theJacobsendecision,5 upon which the majority of the Board relies in itsdecision,we believe that the facts here go beyond and are distinguish-able from those in that case.In theJacobsencase, the employees involved constituted an admin-istrative section of the Employer's operations,and worked under theseparate supervision of an engineer.In the present case, the firemen,who are part of the Employer's maintenance department, do not workunder separate supervision.The firemen here, because of city license requirements, must have2 years' experience.The record, however, shows that they do notneed or use any special skills in their work at this Employer's plant.For 31/2 months of each year, during the shut-down of the boiler roomin the summer, the firemen do general maintenance work which prob-ably could be done by ordinary unskilled laborers.Moreover, evenduring the remainder of the year, the firemen on the night and swingshifts, spend abouthalfof their time on duties unrelated to thoseof operating and maintaining the boiler.The firemen on the day shiftalso do work unrelated to their classification, such as burning rubbish,keeping the boiler room clean, and running the elevators.5In a recent decision 7 the Board said : "Although the Board hasfrequently found appropriate a unit of boiler room and powerhouseemployees, it has required as a condition for finding such unit appro-priate that the employees therein devote the major part of theirworking time to powerhouse duties."Because only 2 of the 15 em-ployees involved spent most of their time in operating and maintainingboiler room equipment,8 the Board concluded in that case that theunit sought was not "such a functionally coherent group as wouldbe required for an appropriate unit of powerhouse employees," anddismissed the petition.We can perceive no fundamental distinctionbetween the facts in that case and those in the present one.IIere, onlythe employee on the day shift, only one of the four employees involved,'Matter of Jacobsen Manufacturing Company,82 N. L.R. B. 1404 (Member Gray dis-senting).6Whilethe firemen in the Jacobsen case also did some work outside of the boiler room,it took only a minor portion of their time.7Matter ofBroadway Department Stores, Inc.,82 N. L.R. B. 176.8As in the present case,the engine rooms were part ofthe Employer'smaintenancedivision. JOHN OSTER MFG. COMPANY117spends the greater part of his time in operating and maintaining boilerroom equipment. In no sense can it be said that the employees in theunit sought "devote the major part of their working time to power-house duties," a standard which the Board has said should be metas a condition of finding such a unit appropriate.We are therefore convinced that the working interests and dutiesof these employees are not sufficiently distinct from those of the otherproduction and maintenance employees to warrant severing them fromthe already existing unit.We would dismiss the petition.867351-50-vol. 86-0